DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergheaud et al. (US 2009/0094430) (hereafter Bergheaud), in view of Bonella et al. (US 2007/0136523) (hereafter Bonella), and further in view of Kimberly et al. (US 2017/0242612) (hereafter Kimberly).
As per claims 1 and 11, Bergheaud teaches a device for processing commands to manage 
a first memory (fig 1, 18), comprising: 
a controller (fig. 1, 10); and 
a second memory (fig. 1, the portion of memory used to holding data from fig. 1, 26), wherein the controller is configured to: 
obtain first address information from a first command ([0019] wherein the memory address must be provided with a command); 
read, based on the first address information, a first entry of a metadata table ([0019] wherein in order to make that determination, the entry corresponding to the address must be read), wherein the metadata table includes both mapping information and additional information that specifies a processing status of pages in the non-volatile memory ([0023] wherein the virtual address is mapping information stored within the table and as described in [0018] is used to map virtual addresses to pages and the lock information is construed to be the processing status); 
determine, based on the first entry of the metadata table, whether a first metadata page corresponding to the first address information is being processed by the controller ([0019] wherein the lock indicates that it is being processed); 
in response to determining that the first metadata page corresponding to the first address information is being processed, determine a first processing status of the first metadata page ([0020] wherein if the metadata is being processed and the lock is held, then the retrying is determining a first processing status; also see [0021] describing whether data is available), among a plurality of processing statuses ([0020] data being locked/unlocked; [0021] data being present/not), using the additional information in the first entry of the metadata table and process the first command according to the first processing status of the first metadata page ([0020]-[0022]); and 
in response to determining that the first metadata page corresponding to the first address information is not being processed, read the first metadata page from the first memory using the mapping information in the first entry of the metadata table ([0020] wherein the lock is acquired after being retried).
Bergheaud does not explicitly teach wherein the first memory is a nonvolatile memory and second memory is a volatile memory and wherein the mapping table specifies a mapping between address information from a command and a page address in the first memory.
However, Bonella teaches wherein the first memory is a nonvolatile memory and second memory is a volatile memory ([0027]).
It would have been obvious before the effective filing date of the claimed invention to have combined the nonvolatile and volatile memories of Bonella with the memories of Bergheaud because it improves system performance, while allowing data to be retained regardless of power state ([0027]).
The combination does not explicitly teach that the mapping information specifies a mapping between address information from a command and a page address in the first memory.
However, Kimberly teaches that the mapping table specifies a mapping between address information from a command and a page address in the first memory ([0015]).
It would have been obvious before the effective filing date of the claimed invention to have combined the mapping information of Kimberly with the mapping information of the combination of Bergheaud and Bonella because it allows (1) for a particular process to operate as if its data were located in physical memory as one contiguous address space, even though the data may actually be located in noncontiguous memory regions and (2) for the data to be located via the mapping ([0015]). 
As per claim 2 and 12, Bergheaud teaches wherein the metadata table is stored in the volatile memory (Bergheaud fig. 1, 8 teaches storing the table in 26, Bonella, [0027] teaches using volatile memory).
As per claims 4 and 14, Bergheaud teaches wherein in determining whether the first metadata page is being processed by the controller, the controller is configured to: 
determine a first address based on the first entry ([0019] wherein in order to check the lock, the address is checked); in response to determining that the first address is within an address space of the non- volatile memory ([0020], wherein it is resolved that the address is within shared memory) , determine that the first metadata page is not being processed ([0020, the lock bit is checked to make this determination); and in response to determining that the first address is outside of an address space of the non- volatile memory, determine that the first metadata page is being processed ([0026] describes wherein it is determined that the page is not within the shared memory and that it is being accessed).
As per claims 5 and 15, Bergheaud teaches wherein each of the plurality of processing statuses is associated with a respective address space that is outside of an address space of the non-volatile memory ([0021] wherein the address spaces are associated with addresses within storage 22).
As per claims 6 and 16, Bergheaud teaches wherein in determining the first processing status of the first metadata page, the controller is configured to: determine a first address based on the first entry; and determine that the first address is within the address space associated with the first processing status ([0019] wherein the address is used to access lock information).
As per claims 7 and 17, Bergheaud teaches wherein the controller is configured to: create a first queue of requests for the first metadata page; and in response to determining that the first metadata page is being processed, add to the first queue a request corresponding to the first command ([0022] describes queuing requests).
As per claims 8 and 18, Bergheaud teaches wherein the controller is configured to: determine whether a current processing of the first metadata page is completed; and in response to determining that the current processing of the first metadata page is completed, the controller is configured to remove a request from the first queue and process the removed request by reading the first metadata page ([0022] describes wherein the queued requests are re-executed (i.e. removed)).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bergheaud, Bonilla and Kimberly as applied to claims 1 and 11 above, and further in view of Gao et al. (US 2019/0004968) (hereafter Gao).
As per claims 3 and 13, the combination of Bergheaud, Bonilla and Kimberly teaches all the limitations of claims 1 and 11.  The combination does not explicitly teach wherein the plurality of processing statuses include at least one of status of loading for a read operation, status of loading for a trim operation, status of loading for a pack operation, status of page in a cache, or status of dirty page in a cache.
However, Gao teaches wherein the plurality of processing statuses include at least one of status of loading for a read operation, status of loading for a trim operation, status of loading for a pack operation, status of page in a cache, or status of dirty page in a cache ([0034]).
It would have been obvious before the effective filing date of the claimed invention to have combined the statuses of Gao with the metadata of the combination of Bergheaud, Bonilla and Kimberly because it provides an indication of the status of a page within the cache ([0034]).
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bergheaud, Bonilla and Kimberly as applied to claims 7 and 17 above, and further in view of Wolrich et al. (US 2004/0034743) (hereafter Wolrich).
As per claims 10 and 20, the combination of Bergheaud, Bonilla and Kimberly teaches all the limitations of claims 7 and 17.  The combination does not explicitly teach wherein the first queue is a linked list.
However, Wolrich teaches wherein the first queue is a linked list.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the linked list of Wolrich with the queue of the combination Bergheaud, Bonilla and Kimberly because it allows for dynamic memory allocation ([0029]).  
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In light of Applicant’s arguments, the 35 USC 112 rejection has been withdrawn.
With respect to the prior art rejection, Applicant’s arguments have been fully considered, as the rejection has been updated to incorporate the newly amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139